NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 7 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JING LI; DIANBO ZHOU,                           No.    15-72799

                Petitioners,                    Agency Nos.       A206-038-593
                                                                  A206-038-594
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 17, 2019
                              Seattle, Washington

Before:      HAWKINS and W. FLETCHER, Circuit Judges, and BURY,**
District Judge.

      An immigration judge (“IJ”) ordered Jing Li and Dianbo Zhou, natives and

citizens of China, removed and rejected Li’s application for asylum and withholding

of removal.    After the Board of Immigration Appeals (“BIA”) dismissed the

petitioners’ appeal, they filed this petition for review. We have jurisdiction under 8


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable David C. Bury, United States District Judge for the
District of Arizona, sitting by designation.
U.S.C. § 1252, and reviewing the factual findings underlying the agency’s denial of

asylum and withholding of removal for substantial evidence, Madrigal v. Holder,

716 F.3d 499, 503 (9th Cir. 2013), we deny the petition for review.

      Substantial evidence supports the agency’s determination that Li failed to

demonstrate a well-founded fear of persecution under either a pattern or practice or

disfavored group analysis. See Halim v. Holder, 590 F.3d 971, 977–79 (9th Cir.

2009). Contrary to Li’s contention, the record does not suggest that the agency failed

to consider her arguments or the evidence presented. Indeed, the BIA explained that

Li failed to make the requisite showing of a well-founded fear even considering her

testimony that she wishes to serve as a church leader. The BIA also “agreed” with

the IJ’s analysis regarding the level of persecution of Christians, who are not

affiliated with the government sanctioned church. The IJ’s analysis included an

express recognition that the number of reported incidents of persecution “represents

a floor, not a ceiling of the actual total number.” See Del Cid Marroquin v. Lynch,

823 F.3d 933, 936–37 (9th Cir. 2016) (court may look to IJ’s decision “as a guide to

what lay behind the BIA’s conclusion” if the BIA expresses its agreement with the

IJ’s reasoning (citation omitted)). Li has failed to identify record evidence that

compels a conclusion contrary to that of the agency. See Halim, 590 F.3d at 977–

79.




                                          2                                    15-72799
      Because substantial evidence supports the denial of asylum, substantial

evidence necessarily supports the agency’s denial of withholding of removal as well.

See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir. 2004) (applicant who fails to

show well-founded fear of future persecution under asylum standard “necessarily

fails to satisfy the more stringent standard for withholding of removal”).

      PETITION FOR REVIEW DENIED.




                                          3                                  15-72799